Separation Agreement and Release

This document is a Separation Agreement and Release (this “Release Agreement”)
and is between Ferro Corporation (“Ferro”) and Barry D. Russell (“Mr. Russell”).

For good and valuable consideration, and intending to be legally bound, Ferro
and Mr. Russell hereby agree as follows:

1. Termination of Employment



  A.   Ferro has employed Mr. Russell since April 24, 2006.



  B.   Mr. Russell and Ferro signed a confidentiality agreement (the
“Confidentiality Agreement”).



  C.   Ferro and Mr. Russell signed a Change in Control Agreement effective as
of January 1, 2009 (the “Change in Control Agreement”).



  D.   Mr. Russell has served as Vice President for the Electronic Material
Systems business unit of Ferro.



  E.   Mr. Russell’s employment relationship with Ferro has ended as of
August 15, 2009 (the “Termination Date”). His departure reflects Ferro’s
continuing efforts to adjust corporate costs during the current recessionary
environment.

2. Normal Package and Other Matters



  A.   Regardless of whether Mr. Russell signs this Release Agreement,
Mr. Russell will be paid for time worked through the Termination Date and will
be entitled to receive a payment equal to the value of current year accrued but
unused vacation.



  B.   Regardless of whether Mr. Russell signs this Release Agreement,
Mr. Russell will be permitted to extend existing medical, dental, and vision
insurance coverage, if any, at his own expense, consistent with federal COBRA
law and any applicable state laws.



  C.   Regardless of whether Mr. Russell signs this Release Agreement,
Mr. Russell will be entitled to exercise any stock options awarded to him by
Ferro (that have vested as of the Termination Date) at any time up to and
including November 15, 2009. After November 15, 2009, Mr. Russell will not be
entitled to exercise any further Ferro stock options. Any stock options that did
not vest as of the Termination Date will be forfeited as of the Termination
Date.



  D.   Regardless of whether Mr. Russell signs this Release Agreement, in
accordance with the terms of Performance Share Awards and Restricted Share
Awards under the 2006 Long-Term Incentive Compensation Plan, any Performance
Shares or Restricted Shares awarded to Mr. Russell will be forfeited as of the
Termination Date.



  E.   Regardless of whether Mr. Russell signs this Release Agreement,
Mr. Russell’s rights with respect to any benefits payable under the Ferro
Corporation Savings and Stock Ownership Plan and the Ferro Corporation
Supplemental Defined Contribution Plan for Executive Employees shall be governed
by the terms and conditions of such plans.



  F.   Regardless of whether Mr. Russell signs this Release Agreement, in
accordance with the terms of Ferro’s annual incentive plan (including the
suspension of payment of all bonuses thereunder for the year 2009) Mr. Russell
will not be entitled to any bonus for the year 2009.

3. Enhanced Package

In consideration of the agreements and promises made by Mr. Russell in this
Release Agreement, Ferro is prepared to provide Mr. Russell with, and
Mr. Russell hereby elects to receive, the following enhanced separation pay and
benefits (the “Enhanced Package”) in addition to the benefits described in
paragraph 2 above and subject to the terms and conditions of this Release
Agreement:



  A.   Severance Period

The “Severance Period” will be the period beginning on August 16, 2009, and
ending the earlier of February 15, 2011, or the date on which Mr. Russell begins
employment with another employer.



  B.   Severance Payments

During the Severance Period, Ferro will pay Mr. Russell as severance
Mr. Russell’s current base salary of $13,541.67, per twice-monthly pay period;
provided, however that no amount of severance otherwise payable to Mr. Russell
shall be paid prior to the Effective Date (as defined in Paragraph 7E below).
With respect to any severance payment(s) which would have been paid to
Mr. Russell but for the applicable pay period being prior to the Effective Date,
such amount shall be paid to Mr. Russell no later than the second pay period
following the Effective Date.



  C.   Continuation of Benefits

During the Severance Period, Ferro will continue to provide Mr. Russell coverage
under Ferro’s employee medical, dental, and vision care health plans offered to
Corporate Lakeside employees, consistent with Mr. Russell’s current elections.
Ferro will pay the employer’s portion of Mr. Russell’s premium costs under such
plans during the Severance Period.



  D.   Cash Payment in Lieu of Outplacement Services

In lieu of Ferro providing Mr. Russell with the services of an executive
outplacement firm selected by Ferro, Ferro will provide Mr. Russell a cash
payment of Eight Thousand Dollars ($8,000), less applicable taxes, deductions,
and withholdings.

1

4. Confidentiality and Noncompetition

In consideration of the Enhanced Package, Mr. Russell promises that:



  A.   For the period beginning on the date Mr. Russell signs this Release
Agreement and ending February 15, 2011, Mr. Russell will not use or disclose to
any persons any proprietary or confidential business information or trade
secrets concerning Ferro or any of its affiliated companies, obtained or which
came to Mr. Russell’s attention during the course of his employment with Ferro.



  B.   For the period beginning on the date Mr. Russell signs this Release
Agreement and ending February 15, 2011, Mr. Russell will not make any statements
or disclose any information concerning Ferro, its directors, officers,
management, staff, employees, representatives, or agents (collectively, “Ferro
or its management”), which are likely to disparage Ferro or its management,
which are likely to damage the reputation or business prospects of Ferro or its
management, or which are likely to interfere in any way with the business
relations Ferro has with its customers (including potential customers),
suppliers, alliance partners, employees, investors, or shareholders.



  C.   For the period beginning on the date Mr. Russell signs this Release
Agreement and ending February 15, 2011, Mr. Russell will not, directly or
indirectly, engage in, or assist or have an ownership interest in, or act as an
employee, agent, advisor or consultant of, for, or to any person, firm,
partnership, corporation or other entity that is engaged in, the manufacture or
sale of products that compete with Ferro’s Electronic Material Systems group
products or any products which are logical extensions, on a manufacturing or
technological basis, of such products.



  D.   Mr. Russell represents and warrants that, from the Termination Date
through the date he signed this Release Agreement, he has not engaged in any
activity inconsistent with the requirements of paragraph 4.

In addition, Mr. Russell hereby reaffirms the commitments made to Ferro in the
Confidentiality Agreement, which are in no way diminished or overridden by the
restrictions set forth in this paragraph 4. This paragraph 4 is not intended to
reduce any of the obligations that the law may impose on former employees, such
as any legal obligation not to disclose trade secrets or other types of
confidential information.

5. Waiver

Mr. Russell acknowledges that Ferro is providing the Enhanced Package in lieu of
all other benefits to which he is or may be entitled arising out of his
termination of employment. Mr. Russell hereby waives any and all rights to any
other severance benefits offered to Ferro employees and any other right or
benefit under any agreement, understanding, or promise, whether written or oral,
between Mr. Russell and Ferro (or any of the Released Parties, as defined
below). This waiver does not affect Mr. Russell’s right to continuation of
coverage under Ferro’s health insurance plans at his own expense pursuant to any
rights Mr. Russell may have under federal COBRA law or any applicable state law.

2

6. Release

In consideration of the Enhanced Package, Mr. Russell hereby releases Ferro
Corporation and all of Ferro Corporation’s predecessors, successors, assigns,
acquirers, parents, direct and indirect subsidiaries, affiliates, and all such
entities’ officers, directors, agents, representatives, partners, shareholders,
insurers, attorneys, and employees (both current and former) (all released
entities are collectively referred to as the “Released Parties”) from any and
all claims, demands, actions, causes of action, suits, damages, losses, costs,
interest, attorneys’ fees, and expenses, known or unknown, which Mr. Russell has
or may claim to have against any of the foregoing arising from or relating to
his employment or termination of employment with Ferro.

Mr. Russell agrees not to assert any such claims, demands, actions, or causes of
action in any court of law.

Mr. Russell acknowledges that the foregoing release includes (but is not limited
to) all claims arising under federal, state, or local law in the United States
prohibiting employment discrimination or retaliation, including, without
limitation, the Age Discrimination in Employment Act of 1967, Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, the Employee Retirement
Income Security Act, the Equal Pay Act, 42 U.S.C. §1981, Section 1981 of the
Civil Rights Act of 1866, the Vietnam Era Veterans Readjustment Assistance Act,
the Rehabilitation Act of 1973, the Americans with Disabilities Act, the Family
and Medical Leave Act, the Older Workers Benefit Protection Act, Chapters 4112
and 4113 of the Ohio Revised Code, including all amendments to such laws, and
all claims under any other federal or state laws, local ordinances or common law
and other laws restricting an employer’s right to terminate the employment
relationship. Mr. Russell further acknowledges that such release includes (but
is not limited to) any claims he may have under any internal grievance procedure
at Ferro.

The foregoing release does not waive rights or claims that may arise after the
date this Release Agreement is executed. Mr. Russell agrees that he will neither
seek nor accept, from any source whatsoever, any further benefit, payment, or
other consideration relating to any rights or claims that have been released in
this Release Agreement.

7. Voluntary Election

Mr. Russell acknowledges that:



  A.   The only consideration being given for signing this Release Agreement is
set forth herein. In exchange for signing this Release Agreement, Mr. Russell is
being provided consideration to which he would not otherwise be entitled.



  B.   No other promises or agreements have been made to or with Mr. Russell by
any person or entity to induce Mr. Russell to sign this Release Agreement.



  C.   Mr. Russell has been given twenty-one (21) calendar days to consider the
effect of this Release Agreement, including the release contained above, before
signing this Release Agreement. By signing below, Mr. Russell expressly
acknowledges that he has been afforded the opportunity to take twenty-one
(21) calendar days to consider this Release Agreement and that his execution of
this document is with full knowledge of the consequences thereof and is of his
own free will.



  D.   Mr. Russell is encouraged to discuss this Release Agreement and any
matters related to the termination of his employment with an attorney of his own
choosing. Mr. Russell acknowledges that, before signing, he has had sufficient
opportunity to do so.



  E.   Mr. Russell may revoke this Release Agreement during the seven-day period
beginning immediately after he signs this Release Agreement. Such revocation
must be made in writing delivered to Ferro at the address listed below before
the end of the seven-day period:

Ferro Corporation

1000 Lakeside Avenue

Cleveland, Ohio 44114

Attention: General Counsel

The “Effective Date” of this Release Agreement will be the day after the
seven-day revocation period has expired. This Release Agreement will be neither
effective nor enforceable before the Effective Date. If timely revoked, all
portions of this Release Agreement will be void.

8. Return of Company Property

Within four calendar days after executing this Release Agreement, Mr. Russell
shall (a) return to Ferro all company property in his possession, including but
not limited to, all paper documents, electronic documents, physical property, or
other materials; and (b) delete all copies he has of any electronic records or
documents of Ferro and agrees that he will not, at any time in the future, seek
to recover or permit recovery of any such deleted files unless required by law.
Mr. Russell certifies that he has not disclosed any Ferro proprietary,
confidential, or trade secret information to anyone outside of Ferro and that he
will not do so before complying with this paragraph. If Mr. Russell has any
questions about the scope or applicability of this paragraph, he agrees to
contact the General Counsel’s office at Ferro.

9. Withholding and Date of Payments

All payments under this Release Agreement will be subject to withholding,
deductions and contributions as required by law.

10. Notice of Other Employment; Repayment of Severance

Mr. Russell understands that the severance pay described in paragraph 3B is
intended to compensate him for a period of weeks during which he is not employed
and that his right to severance pay ends on the earlier of February 15, 2011 or
the date he begins employment with another employer. Accordingly, Mr. Russell
agrees to promptly notify Ferro of his employment with another employer
commencing prior to February 15, 2011. In addition, Mr. Russell agrees to repay
to Ferro any severance pay erroneously received after the commencement of such
employment.

11. Executive Availability

Mr. Russell agrees to make himself reasonably available to Ferro to respond to
requests by Ferro for information pertaining to or relating to Ferro and/or its
affiliates, subsidiaries, agents, officers, directors or employees which may be
within the knowledge of Mr. Russell. Mr. Russell agrees to cooperate fully with
Ferro in connection with any and all existing or future litigation, charges, or
investigations brought by or against Ferro or any of its past or present
affiliates, agents, officers, directors or employees, whether administrative,
civil or criminal in nature, in which and to the extent Ferro deems Mr.
Russell’s cooperation necessary. In conjunction with Mr. Russell’s commitments
under this paragraph, Ferro will reimburse Mr. Russell for reasonable
out-of-pocket expenses incurred as a result of such cooperation.



12.   Termination of Change in Control Agreement

In accordance with the provisions of the Change in Control Agreement, the “Term”
of the Change in Control Agreement (as defined therein) shall expire immediately
upon Mr. Russell’s Termination Date.

13. Governing Law

This Release Agreement will be governed by the internal substantive laws of the
State of Ohio.

14. Notification of Alleged Breach

Unless there is a risk of imminent harm to Ferro, Ferro will provide Mr. Russell
with at least seven days written notice of any alleged violation or breach of
the agreement, so that he may respond to the allegations prior to Ferro ceasing
any payments or benefits, returning any payments, or taking any legal action
under this agreement.

15. Entire Agreement

This Release Agreement, together with the Confidentiality Agreement, contains
the entire agreement between the parties hereto and replaces any prior
agreements, contracts and/or promises, whether written or oral, with respect to
the subject matters included herein. This Release Agreement may not be changed
orally, but only in writing, signed by each of the parties hereto.

16. Invalidity

The parties to this Release Agreement agree that the invalidity or
unenforceability of any one provision or part of this Release Agreement will not
render any other provision(s) or part(s) hereof invalid or unenforceable and
that the other provision(s) or part(s) will remain in full force and effect.

3

 
By signing this Release Agreement, Mr. Russell affirms that he has read this
Release Agreement carefully, that he knows and understands its contents,
that he is signing this Release Agreement voluntarily, and that signing this
Release Agreement is his own free act and deed.

To evidence their agreement and intention to be bound legally by this document,
Barry D. Russell and Ferro Corporation have signed and dated this Separation
Agreement and Release.

                 
Ferro Corporation
/s/ Barry D. Russell   By:  
/s/ James F. Kirsch
       
 
Barry D. Russell      
James F. Kirsch
Chairman, President &
Chief Executive Officer
Date: September 23, 2009   Date:  
September 24, 2009
       
 

4